DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This application is a continuation of 15/912,700, filed 03/06/2018 now abandoned; which was a CON of  U.S. Patent Application 13/616,918, filed September 14, 2012, now issued U.S. Patent No. 9,944,606, which is a divisional of U.S. Patent Application 13/392,074, filed May 7, 2012, now issued U.S. Patent No. 8,778,950, which is a National Stage Entry of International Patent Application No. PCT/US2010/002360, filed August 27, 2010, and claims the benefit of U.S. provisional Patent Application Nos. 61/400,146, filed July 22, 2010, 61/396,588, filed May 28, 2010 and 61/275,506, filed August 28, 2009. 

Status of the Claims
Claims 57-74 is/are pending. Claims 57-65 are directed to various individual compounds (compounds 930, 927, 925, 915, 916, 914, 764 and 743), whereas claims 66-74 are directed to methods of treating CB2 receptor mediated disorders with said compounds.
As noted by the STIC STN search of July 22 2022, the claimed individual compounds of the invention are free of the prior art, having been disclosed only in the Invention’s patent family and/or Applicant’s own patent filings with common inventors.
The claimed compounds have been identified as per the enclosed STN search as compounds 1-11, see pages 5-15 of the July 2022 STN search.
L38  ANSWER 1 OF 11  REGISTRY  COPYRIGHT 2022 ACS on STN 
RN   1268882-35-4  REGISTRY
ED   Entered STN:  18 Mar 2011
CN   1H-Cyclopropa[4,5]cyclopenta[1,2-c]pyrazole-3-carboxamide,
     4,4a,5,5a-tetrahydro-1-(2-pyrazinyl)-N-[1-(trifluoromethyl)cyclopropyl]-,
     (4aS,5aS)-  (CA INDEX NAME)
OTHER CA INDEX NAMES:
CN   (4aS,5aS)-4,4a,5,5a-Tetrahydro-1-(2-pyrazinyl)-N-[1-
     (trifluoromethyl)cyclopropyl]-1H-cyclopropa[4,5]cyclopenta[1,2-c]pyrazole-
     3-carboxamide
  

    PNG
    media_image1.png
    360
    349
    media_image1.png
    Greyscale



L38  ANSWER 2 OF 11  REGISTRY  COPYRIGHT 2022 ACS on STN 
RN   1268882-32-1  REGISTRY
ED   Entered STN:  18 Mar 2011
CN   1H-Cyclopropa[4,5]cyclopenta[1,2-c]pyrazole-3-carboxamide,
     4,4a,5,5a-tetrahydro-1-(2-pyrazinyl)-N-(2,2,2-trifluoro-1,1-dimethylethyl)-
     , (4aS,5aS)-  (CA INDEX NAME)
OTHER CA INDEX NAMES:
CN   (4aS,5aS)-4,4a,5,5a-Tetrahydro-1-(2-pyrazinyl)-N-(2,2,2-trifluoro-1,1-
     dimethylethyl)-1H-cyclopropa[4,5]cyclopenta[1,2-c]pyrazole-3-carboxamide  

    PNG
    media_image2.png
    360
    349
    media_image2.png
    Greyscale

 
   
L38  ANSWER 3 OF 11  REGISTRY  COPYRIGHT 2022 ACS on STN 
RN   1268882-29-6  REGISTRY
ED   Entered STN:  18 Mar 2011
CN   1H-Cyclopropa[4,5]cyclopenta[1,2-c]pyrazole-3-carboxamide,
     N-[1-(fluoromethyl)cyclobutyl]-4,4a,5,5a-tetrahydro-1-(4-oxido-2-
     pyrazinyl)-, (4aS,5aS)-  (CA INDEX NAME)
OTHER CA INDEX NAMES:
CN   (4aS,5aS)-N-[1-(Fluoromethyl)cyclobutyl]-4,4a,5,5a-tetrahydro-1-(4-oxido-2-
     pyrazinyl)-1H-cyclopropa[4,5]cyclopenta[1,2-c]pyrazole-3-carboxamide
  

    PNG
    media_image3.png
    349
    349
    media_image3.png
    Greyscale

    
L38  ANSWER 4 OF 11  REGISTRY  COPYRIGHT 2022 ACS on STN 
RN   1268882-26-3  REGISTRY
ED   Entered STN:  18 Mar 2011
CN   1H-Cyclopropa[4,5]cyclopenta[1,2-c]pyrazole-3-carboxamide,
     4,4a,5,5a-tetrahydro-1-(4-oxido-2-pyrazinyl)-N-(2,2,2-trifluoro-1,1-
     dimethylethyl)-, (4aS,5aS)-  (CA INDEX NAME)
OTHER CA INDEX NAMES:
CN   (4aS,5aS)-4,4a,5,5a-Tetrahydro-1-(4-oxido-2-pyrazinyl)-N-(2,2,2-trifluoro-
     1,1-dimethylethyl)-1H-cyclopropa[4,5]cyclopenta[1,2-c]pyrazole-3-
     carboxamide
  

    PNG
    media_image4.png
    360
    349
    media_image4.png
    Greyscale

 
   
L38  ANSWER 5 OF 11  REGISTRY  COPYRIGHT 2022 ACS on STN 
RN   1268882-25-2  REGISTRY
ED   Entered STN:  18 Mar 2011
CN   1H-Cyclopropa[4,5]cyclopenta[1,2-c]pyrazole-3-carboxamide,
     N-[(1S)-1-(fluoromethyl)-2,2-dimethylpropyl]-4,4a,5,5a-tetrahydro-1-(4-
     oxido-2-pyrazinyl)-, (4aR,5aR)-  (CA INDEX NAME)
OTHER CA INDEX NAMES:
CN   (4aR,5aR)-N-[(1S)-1-(Fluoromethyl)-2,2-dimethylpropyl]-4,4a,5,5a-
     tetrahydro-1-(4-oxido-2-pyrazinyl)-1H-cyclopropa[4,5]cyclopenta[1,2-
     c]pyrazole-3-carboxamide

    PNG
    media_image5.png
    355
    349
    media_image5.png
    Greyscale

 
L38  ANSWER 6 OF 11  REGISTRY  COPYRIGHT 2022 ACS on STN 
RN   1268882-24-1  REGISTRY
ED   Entered STN:  18 Mar 2011
CN   1H-Cyclopropa[4,5]cyclopenta[1,2-c]pyrazole-3-carboxamide,
     N-[(1S)-1-(fluoromethyl)-2,2-dimethylpropyl]-4,4a,5,5a-tetrahydro-1-(4-
     oxido-2-pyrazinyl)-, (4aS,5aS)-  (CA INDEX NAME)
OTHER CA INDEX NAMES:
CN   (4aS,5aS)-N-[(1S)-1-(Fluoromethyl)-2,2-dimethylpropyl]-4,4a,5,5a-
     tetrahydro-1-(4-oxido-2-pyrazinyl)-1H-cyclopropa[4,5]cyclopenta[1,2-
     c]pyrazole-3-carboxamide
  

    PNG
    media_image6.png
    355
    349
    media_image6.png
    Greyscale

 
               

L38  ANSWER 7 OF 11  REGISTRY  COPYRIGHT 2022 ACS on STN 
RN   1268882-23-0  REGISTRY
ED   Entered STN:  18 Mar 2011
CN   1H-Cyclopropa[4,5]cyclopenta[1,2-c]pyrazole-3-carboxamide,
     N-[(1S)-1-(fluoromethyl)-2-methylpropyl]-4,4a,5,5a-tetrahydro-1-(4-oxido-2-
     pyrazinyl)-, (4aS,5aS)-  (CA INDEX NAME)
OTHER CA INDEX NAMES:
CN   (4aS,5aS)-N-[(1S)-1-(Fluoromethyl)-2-methylpropyl]-4,4a,5,5a-tetrahydro-1-
     (4-oxido-2-pyrazinyl)-1H-cyclopropa[4,5]cyclopenta[1,2-c]pyrazole-3-
     carboxamide
  

    PNG
    media_image7.png
    355
    349
    media_image7.png
    Greyscale

 
L38  ANSWER 8 OF 11  REGISTRY  COPYRIGHT 2022 ACS on STN 
RN   1268882-22-9  REGISTRY
ED   Entered STN:  18 Mar 2011
CN   1H-Cyclopropa[4,5]cyclopenta[1,2-c]pyrazole-3-carboxamide,
     4,4a,5,5a-tetrahydro-1-(4-oxido-2-pyrazinyl)-N-[(1S)-3,3,3-trifluoro-1-
     (hydroxymethyl)propyl]-, (4aS,5aS)-  (CA INDEX NAME)
OTHER CA INDEX NAMES:
CN   (4aS,5aS)-4,4a,5,5a-Tetrahydro-1-(4-oxido-2-pyrazinyl)-N-[(1S)-3,3,3-
     trifluoro-1-(hydroxymethyl)propyl]-1H-cyclopropa[4,5]cyclopenta[1,2-
     c]pyrazole-3-carboxamide

    PNG
    media_image8.png
    395
    349
    media_image8.png
    Greyscale

 
   
L38  ANSWER 9 OF 11  REGISTRY  COPYRIGHT 2022 ACS on STN 
RN   1268881-82-8  REGISTRY
ED   Entered STN:  18 Mar 2011
CN   1H-Cyclopropa[4,5]cyclopenta[1,2-c]pyrazole-3-carboxamide,
     4,4a,5,5a-tetrahydro-1-(4-oxido-2-pyrazinyl)-N-[1-
     (trifluoromethyl)cyclopropyl]-, (4aS,5aS)-  (CA INDEX NAME)
OTHER CA INDEX NAMES:
CN   (4aS,5aS)-4,4a,5,5a-Tetrahydro-1-(4-oxido-2-pyrazinyl)-N-[1-
     (trifluoromethyl)cyclopropyl]-1H-cyclopropa[4,5]cyclopenta[1,2-c]pyrazole-
     3-carboxamide

    PNG
    media_image9.png
    360
    349
    media_image9.png
    Greyscale

 
   
L38  ANSWER 10 OF 11  REGISTRY  COPYRIGHT 2022 ACS on STN 
RN   1268881-64-6  REGISTRY
ED   Entered STN:  18 Mar 2011
CN   1H-Cyclopropa[4,5]cyclopenta[1,2-c]pyrazole-3-carboxamide,
     4,4a,5,5a-tetrahydro-1-(4-oxido-2-pyrazinyl)-N-[2-oxo-1-(2-pyridinyl)-2-
     [(2,2,2-trifluoroethyl)amino]ethyl]-, (4aS,5aS)-  (CA INDEX NAME)
  

    PNG
    media_image10.png
    401
    386
    media_image10.png
    Greyscale

 
   
L38  ANSWER 11 OF 11  REGISTRY  COPYRIGHT 2022 ACS on STN 
RN   1268880-55-2  REGISTRY
ED   Entered STN:  18 Mar 2011
CN   1H-Cyclopropa[4,5]cyclopenta[1,2-c]pyrazole-3-carboxamide,
     4,4a,5,5a-tetrahydro-1-(2-pyrazinyl)-N-(2,2,2-trifluoro-1,1-dimethylethyl)-
     , (4aR,5aR)-  (CA INDEX NAME)
OTHER CA INDEX NAMES:
CN   (4aR,5aR)-4,4a,5,5a-Tetrahydro-1-(2-pyrazinyl)-N-(2,2,2-trifluoro-1,1-
     dimethylethyl)-1H-cyclopropa[4,5]cyclopenta[1,2-c]pyrazole-3-carboxamide
  

    PNG
    media_image11.png
    360
    349
    media_image11.png
    Greyscale

 
The claimed compounds of claims 57-74 are described as follows: 

    PNG
    media_image12.png
    552
    542
    media_image12.png
    Greyscale


Information Disclosure Statement
The information disclosure statements (IDS)s submitted on 07/12/2022 and 10/06/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Non-Statutory Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 57-74 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent 9492447.
Claims 57-65 are directed to various individual compounds (compounds 930, 927, 925, 915, 916, 914, 764 and 743), whereas claims 66-74 are directed to methods of treating CB2 receptor mediated disorders with said compounds.
US Patent 9492447 generally claims a composition of compounds of formula Ia see below, (whose scope falls within the scope of those compounds claimed herein), see claim 1, as well as pharmaceutical compositions/products and methods of treating pain, see claims 2-20. See below.

    PNG
    media_image13.png
    766
    270
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    94
    244
    media_image14.png
    Greyscale
	
Although the conflicting claims are not identical, they are not patentably distinct from each other because both inventions are directed towards cannabinoid compounds, with overlapping, if not identical scope.  With regard to the methods of claims 66-74, the ‘447 patent discloses the treatment of pain, i.e. a CB2 receptor mediated disorder starting with claim 16.
As such the claims of the instant application are obvious in view of the cited art. 

Claims 57-74 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of US Patent 9597340.
Claims 57-65 are directed to various individual compounds (compounds 930, 927, 925, 915, 916, 914, 764 and 743), whereas claims 66-74 are directed to methods of treating CB2 receptor mediated disorders with said compounds.
US Patent 9597340 generally claims a composition comprising compounds of formula Ia, see below claim 1.

    PNG
    media_image15.png
    804
    533
    media_image15.png
    Greyscale


See also claim 15 specifically claiming compounds 764, 927 and 930. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both inventions are directed towards cannabinoid compounds, with overlapping, if not identical scope.  
With regard to the method claims of CB2 receptor mediated disorders, claim 17 of the ’340 patent discloses a combination of the claimed compounds with anticancer agents.  Accordingly one of ordinary skill in the art would have a rationale to treat CB2 receptor mediate disorders such as cancer as per claims 66-74. 
As such the claims of the instant application are obvious in view of the cited art. 

Claims 57-74 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of US Patent 10632134.
Claims 57-65 are directed to various individual compounds (compounds 930, 927, 925, 915, 916, 914, 764 and 743), whereas claims 66-74 are directed to methods of treating CB2 receptor mediated disorders with said compounds.
US Patent 10632134 generally claims a composition comprising compounds of formula Ia, see below claim 1.

    PNG
    media_image16.png
    393
    304
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    748
    301
    media_image17.png
    Greyscale


See also claim 7 reciting compounds 764, 927 and 930 as claimed. The ‘134 patent discloses a genus encompassing the claimed species, for a method of treating a CB2 receptor mediated disease (cancer), see claim 1 and claims generally.
Although the conflicting claims are not identical, they are not patentably distinct from each other because both inventions are directed towards cannabinoid compounds, and methods of treating a CB2 receptor mediated disease (cancer) with overlapping, if not identical scope.  
As such the claims of the instant application are obvious in view of the cited art. 

Claims 57-74 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 23, 29, 30, and 33-54 of co-pending Application No. 16849216. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claims 57-65 are directed to various individual compounds (compounds 930, 927, 925, 915, 916, 914, 764 and 743), whereas claims 66-74 are directed to methods of treating CB2 receptor mediated disorders with said compounds.
Application No. 16849216 claims a pharmaceutical composition of formula Ia, 
    PNG
    media_image18.png
    140
    134
    media_image18.png
    Greyscale
, that encompasses the claimed compounds of claim 57, see claim 23.
See also claims 37-40 directed to the treatment of CB2 receptor mediated conditions such as the cancers disclosed therein, that render obvious claims 66-74.
Further, see claim 42 that teaches compounds 764, 927 and 930 as claimed.
Although the conflicting claims are not identical, they are not patentably distinct from each other because both inventions are directed towards cannabinoid compounds, and methods of treating a CB2 receptor mediated disease (cancer) with overlapping, if not identical scope.  
As such the claims of the instant application are obvious in view of the cited art. 


Conclusion
In summary, no claims are allowed.  

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

(toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM Y LEE/Examiner, Art Unit 1629         

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629